Name: Commission Decision No 3097/78/ECSC of 22 December 1978 fixing the rate of the levies for the 1979 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-12-29

 Avis juridique important|31978S3097Commission Decision No 3097/78/ECSC of 22 December 1978 fixing the rate of the levies for the 1979 financial year and amending Decision No 3/52/ECSC on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty Official Journal L 369 , 29/12/1978 P. 0031 - 0033 Greek special edition: Chapter 01 Volume 2 P. 0115 Spanish special edition: Chapter 01 Volume 2 P. 0245 Portuguese special edition Chapter 01 Volume 2 P. 0245 ****( 1 ) OJ NO 152 , 13 . 7 . 1967 , P . 2 . ( 2 ) OJ NO L 351 , 31 . 12 . 1977 , P . 53 . ( 3 ) OJ NO L 187 , 27 . 7 . 1977 , P . 35 . COMMISSION DECISION NO 3097/78/ECSC OF 22 DECEMBER 1978 FIXING THE RATE OF THE LEVIES FOR THE 1979 FINANCIAL YEAR AND AMENDING DECISION NO 3/52/ECSC ON THE AMOUNT OF AND METHODS FOR APPLYING THE LEVIES PROVIDED FOR IN ARTICLES 49 AND 50 OF THE ECSC TREATY THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 49 , 50 AND 78 THEREOF , HAVING REGARD TO THE TREATY OF 8 APRIL 1965 ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES ( 1 ), AND IN PARTICULAR ARTICLES 20 AND 21 THEREOF , HAVING REGARD TO DECISION NO 2996/77/ECSC OF 21 DECEMBER 1977 FIXING THE RATE OF THE LEVIES FOR THE 1978 FINANCIAL YEAR AND AMENDING DECISION NO 3/52/ECSC OF 23 DECEMBER 1952 ON THE AMOUNT OF AND METHODS FOR APPLYING THE LEVIES PROVIDED FOR IN ARTICLES 49 AND 50 OF THE ECSC TREATY ( 2 ), HAVING REGARD TO DECISION NO 1687/77/ECSC OF 22 JULY 1977 SUPPLEMENTING DECISION NO 2/52/ECSC OF 23 DECEMBER 1952 DETERMINING THE MODE OF ASSESSMENT AND COLLECTION OF THE LEVIES PROVIDED FOR IN ARTICLES 49 AND 50 OF THE TREATY ( 3 ), WHEREAS , IN VIEW OF THE VARIATIONS IN AVERAGE VALUES RECORDED DURING THE REFERENCE PERIOD , DECISION NO 3/52/ECSC OF 23 DECEMBER 1952 ON THE AMOUNT OF AND METHODS FOR APPLYING THE LEVIES PROVIDED FOR IN ARTICLES 49 AND 50 OF THE ECSC TREATY SHOULD BE AMENDED ; WHEREAS THE REQUIREMENTS OF THE EUROPEAN COAL AND STEEL COMMUNITY ARE ESTIMATED IN THE OPERATIONAL BUDGET FOR THE 1979 FINANCIAL YEAR AT 152 MILLION EUROPEAN UNITS OF ACCOUNT ; WHEREAS THAT BUDGET , WHICH WAS ADOPTED BY THE COMMISSION OF THE EUROPEAN COMMUNITIES ON 20 DECEMBER 1978 IN THE FORM SHOWN IN THE ANNEX TO THIS DECISION , INDICATES THE AMOUNT OF INCOME TO BE PROVIDED FROM LEVIES IN THE COURSE OF THE FINANCIAL YEAR 1979 , NAMELY 98 MILLION EUROPEAN UNITS OF ACCOUNT ; WHEREAS THE ESTIMATED YIELD OF THE LEVIES AT A RATE OF 0.01 % IS 3.38 MILLION EUROPEAN UNITS OF ACCOUNT ; HAVING NOTED THE OPINION DELIVERED ON 14 DECEMBER 1978 BY THE EUROPEAN PARLIAMENT , HAS ADOPTED THIS DECISION : ARTICLE 1 THE RATE OF THE LEVIES ON OUTPUT FROM 1 JANUARY 1979 SHALL BE 0.29 % OF THE FIGURES USED AS THE BASIS OF ASSESSMENT FOR SUCH LEVIES . ARTICLE 2 ARTICLE 2 OF DECISION NO 3/52/ECSC , AS AMENDED BY ARTICLE 2 OF DECISION NO 2996/77/ECSC OF 21 DECEMBER 1977 , IS HEREBY AMENDED TO READ AS FOLLOWS : ' THE AVERAGE VALUE IN EUROPEAN UNITS OF ACCOUNT OF THE PRODUCTS ON WHICH THE LEVIES ARE ASSESSED SHALL FROM 1 JANUARY 1979 BE AS FOLLOWS : // // PRODUCT // AVERAGE VALUE // // BROWN COAL BRIQUETTES AND SEMI-COKE DERIVED FROM BROWN COAL // 25.28 // HARD COAL OF ALL CATEGORIES // 41.83 // PIG IRON OTHER THAN THAT USED FOR MAKING INGOTS // 137.94 // STEEL IN INGOTS // 162.15 // FINISHED PRODUCTS AND END PRODUCTS OF IRON AND STEEL AS DESCRIBED IN ANNEX I TO THE TREATY // 270.25 ' // ARTICLE 3 ARTICLE 4 OF DECISION NO 3/52/ECSC , AS LAST AMENDED BY ARTICLE 3 OF DECISION NO 2996/77/ECSC , IS HEREBY AMENDED TO READ AS FOLLOWS : ' THE SCALE PROVIDED FOR IN ARTICLE 2 ( 4 ) OF DECISION NO 2/52/ECSC SHALL ACCORDINGLY BE AS FOLLOWS , THE FIGURES BEING GIVEN IN EUROPEAN UNITS OF ACCOUNT : **** // // PRODUCT // ASSESSMENT JANUARY 1979 AND SUBSEQUENT MONTHS AND COLLECTION MARCH 1979 AND SUBSEQUENT MONTHS // // BROWN COAL BRIQUETTES AND SEMI-COKE DERIVED FROM BROWN COAL ( 1 ) // 0.07331 // HARD COAL OF ALL CATEGORIES ( 2 ) // 0.12131 // PIG IRON OTHER THAN THAT USED FOR MAKING INGOTS // 0.30613 // STEEL IN INGOTS // 0.41565 // FINISHED PRODUCTS AND END PRODUCTS OF IRON AND STEEL AS DESCRIBED IN ANNEX I TO THE TREATY // 0.19029 // ( 1 ) FOR PURPOSES OF THE DEDUCTIONS PROVIDED FOR IN ARTICLE 3 OF DECISION NO 3378/75/ECSC ( OJ NO L 333 , 30 . 12 . 1975 , P . 48 ), THE LEVY ABOVE SHALL BE APPLIED TO THE NET TONNAGE OF BROWN COAL AND SEMI-COKE DERIVED FROM BROWN COAL , LESS 3 % . ( 2 ) FOR PURPOSES OF THE DEDUCTIONS PROVIDED FOR IN ARTICLE 3 OF DECISION NO 3378/75/ECSC ( OJ NO L 333 , 30 . 12 . 1975 , P . 48 ), THE LEVY FIXED ABOVE SHALL BE APPLIED TO THE NET TONNAGE OF HARD COAL AS DEFINED IN ARTICLE 1 OF DECISION NO 2/52/ECSC , LESS 14 % . THE AMOUNT OF THE LEVIES PER TONNE TO BE PAID IN THE CURRENCIES OF THE MEMBER STATES OF THE COMMUNITY SHALL BE DETERMINED IN ACCORDANCE WITH ARTICLE 3 OF DECISION NO 3289/75/ECSC . ' ARTICLE 4 THIS DECISION SHALL ENTER INTO FORCE ON 1 JANUARY 1979 . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 22 DECEMBER 1978 . FOR THE COMMISSION CHRISTOPHER TUGENDHAT MEMBER OF THE COMMISSION**** 1979 1979 1979 1979 1979 1979 67 47 20 17 10 27 12 15 6 17,5 98 4 10 67 47 20 17 10 27 12 15 6 17,5 98 4 10 67 47 20 17 10 27 12 15 6 17,5 98 4 10 67 47 20 17 10 27 12 15 6 17,5 98 4 10 67 47 20 17 10 27 12 15 6 17,5 98 4 10 67 47 20 17 10 27 12 15 6 17,5 98 4 10 4 . NIET GEBRUIKTE MIDDELEN VAN HET BEGRO TINGSJAAR 1978 5 . BIJZONDERE BIJDRAGE M.B.R . DE BESCHIK- KING VAN DE RAAD VAN 19 DECEMBER 1978 4 . RESIDUI DELL ' ESERCIZIO 1978 5 . CONTRIBUTO SPECIALE A TITOLO DELLA DECI- SIONE DEL CONSIGLIO DEL 19 DICEMBRE 1978 4 . RESSOURCES DE L ' EXERCICE 1978 NON UTILI- SEES 5 . CONTRIBUTION SPECIALE AU TITRE DE LA DECI- SION DU CONSEIL DU 19 DECEMBRE 1978 4 . NICHT VERWANDTE EINNAHMEN DES HAUS- HALTSJAHRES 1978 5 . SONDERBEITRAG AUFGRUND DES RATS- BESCHLUSSES VOM 19 . DEZEMBER 1978 4 . UNUSED RESOURCES CARRIED OVER FROM THE FINANCIAL YEAR 1978 5 . SPECIAL CONTRIBUTION UNDER THE COUNCIL DECISION OF 19 DECEMBER 1978 4 . IKKE-ANVENDTE INDTAEGTER FRS REGNSKABS- AARET 1978 5 . SAERLIGT BIDRAG I HENHOLD TIL RAADETS BE- SLUTNING AF 19 . DECEMBER 1978